DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed 12 April 2021 (hereafter the “4/12 Reply”) has been entered, and Claims 13 and 14 have been canceled.  
New Claims 16-27 have been entered. 
Claims 1-12 and 16-27 are pending.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
Applicant’s election of Group II, Claims 1-12, without traverse is reconfirmed.  
REQUIREMENT FOR ELECTION OF SPECIES
Applicant’s election of Species A1 (RNA from a T-cell, that encodes a T-cell receptor) and Claims 1-12 and 16-27 as reading on the elected species is reconfirmed. 

Specification
The amendments to the specification with respect to a trade name or a mark used in commerce are acknowledged.

The disclosure is objected to because of the following informalities: page 30, lines 4-8, contains a sentence missing an end parenthesis.    
Appropriate correction is required.

Claim Interpretation
Upon further consideration in light of Applicant’s arguments, and the recitation of “a template-switching reverse transcription reaction” in independent Claim 1 (see step (a) therein), the broadest reasonable interpretation of the claims requires embodiments of the “reverse transcription reaction” to include use of a reverse transcriptase (RT) activity that 
“uses a first nucleic acid strand as a template for polymerization, and then switches to the 3’ end of a second template nucleic acid strand to continue the same polymerization reaction” (see col. 6, lines 48-52 of US Patent No. 9,410,173 B2)
based upon the instant specification on page 36, lines 18-20, which incorporates US Patent No. 9,410,173 B2 by reference in its entirety with respect to “[m]ethods and reagents related to template switching”.  
Thus a method that includes use of a reverse transcriptase (RT) activity to produce a first cDNA strand followed by use of a different polymerase activity to produce a complementary second cDNA strand, is not within the scope of the claims.  


Claim Rejections - 35 USC § 102 - Withdrawn
In light of Applicant’s arguments, the previous rejection of Claims 1, 2, 5, and 9-12 under 35 U.S.C. 102(a)(1) as being anticipated by Hercend et al. (US Pat. 7,294,712 B2; published 11/13/2007) has been withdrawn.

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of Applicant’s arguments, the previous rejection of Claims 1-5 and 9-12 under 35 U.S.C. 103 as being unpatentable over Hercend et al. (US Pat. 7,294,712 B2; published 11/13/2007 as previously cited) in view of Liss (Nucleic Acids Research 1 September 2002, Vol. 30, No. 17; e89; pages 1-9; cited in the IDS filed 4/28/2020, and as previously cited) has been withdrawn.  
In light of Applicant’s arguments, the previous rejection of Claims 6-8 under 35 U.S.C. 103 as being unpatentable over Hercend et al. (US Pat. 7,294,712 B2; published 11/13/2007 as previously cited) in view of Liss (Nucleic Acids Research 1 September 2002, Vol. 30, No. 17; e89; pages 1-9; cited in the IDS filed 4/28/2020, and as previously cited) and Betts et al. (US 2015/0203906 A1; published 7/23/2015; cited in the IDS filed 4/28/2020 as previously cited) has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-12, 16-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hercend et al. (US Pat. 7,294,712 B2; published 11/13/2007 as previously cited) in view of Betts et al. (US 2014/0113332 A1; published 24 April 2014, cited in IDS filed 28 April 2020) and Liss (Nucleic Acids Research 1 September 2002, Vol. 30, No. 17; e89; pages 1-9; cited in the IDS filed 4/28/2020, and as previously cited).  
This rejection has not been previously presented.  
As an initial matter, all three documents are directed to the preparation and analysis of cDNAs as a common field of endeavor.  Additionally, both Hercend et al. and Betts et al. are directed to the use of a terminal transferase activity with a template switching oligonucleotide to produce a second cDNA strand.  
A review of Claim 1 in light of the specification finds that the term “expression library” in step (c) of Claim 1 is defined on page 11, lines 8-10, as meaning “a nucleic acid library useful in evaluating nucleic acid expression of a cellular sample”.  Thus the broadest reasonable interpretation of the term is as --a nucleic acid library for use in evaluating nucleic acid expression of a cellular sample--, which is a nucleic acid library with that intended use.  Similarly, the term “"immune cell receptor repertoire library" in step (c) of Claim 1 is interpreted in light of its definition on page 16, lines 16-19, as “generally mean[ing] a nucleic acid library that includes full length or partial sequences of one or more types of immune receptors of a cell or a population of cells”.  
Hercend et al. teach generating double stranded cDNA from RNA of peripheral lymphocytes.  More specifically regarding Claim 1, step (a), they teach reverse transcription of a  region constituted by” SEQ ID NO:19 followed by purification and “the addition of a dG end” with “terminal deoxynucleotidyl transferase (TdT)” and second strand synthesis using “a poly-C primer” with SEQ ID NO:20 and the dG tailed first strand cDNA as a template (see e.g. col. 7, line 61, to col. 8, line 30).  It is noted that use of TdT and the poly-C primer is not “a template-switching reverse transcription reaction” as recited in step (a) of Claim 1 (see Claim Interpretation section above).  And it is further noted that use of TdT and the poly-C primer is analogous to “a template-switching reverse transcription reaction” as recited in step (a) of Claim 1 inasmuch as both use a terminal transferase activity to add nucleotides to the 3’ end of a first cDNA strand followed by hybridization of an oligonucleotide to the added nucleotides, and ultimately extension of the oligonucleotide to produce a second cDNA strand and produce double stranded cDNA (ds cDNA).  
The recitation of “a template-switching reverse transcription reaction” in step (a) of Claim 1 is further discussed below with respect to Betts et al.
Hercend et al. further teach (a first) PCR amplification of the ds cDNA with the poly-C primer and “a primer B specific to the C region” followed by precipitation, resuspension, and purification with agarose gel before a “second amplification” using “10% of the band containing” the ds cDNA with a “primer C which is specific to the C region” (see e.g. col. 8, lines 20-45).  Hercend et al. teach following the above by taking “1/3 of the product of the second amplification” for digestion with Sac II and insertion into “Bluescript SK+ vector” downstream of the T3 and lac promoters (see col. 8, lines 48-54), which corresponds to the in step (c) of Claim 1 because the product of the second amplification comprises the poly-C primer “end” and the insertion into the expression vector corresponds to the “expression library” but without being after the “splitting” in step (b) of Claim 1.  
It is noted that the “second amplification” also corresponds to the “amplifying an immune cell-specific cDNA” in step (c) of Claim 1 but without being after the “splitting” in step (b) of Claim 1.  Additional evidence of the correspondence between the “amplifying” in step (c) of Claim 1 and a product of the “second amplification” is in the product being “specific to the [T cell receptor] C region” (see col. 8, lines 40-45) and composed of amplified “immune cell-specific cDNA”.  Thus it is “an immune cell receptor repertoire library” as presented in step (c) of Claim 1 but without being after the “splitting” in step (b) of Claim 1.  
Additionally, the presence of a “repertoire library” is demonstrated by the sequencing of the “1/3 of the product of the second amplification”, generated using the “10%” above, being cloned and sequenced (see col. 8, line 48, to col. 9, line 6) and then found to include “350 cDNA [with] 226 cDNA [that] correspond to the V-J- C variable region only” (see col. 9, lines 25-29; and next paragraph), which means that the original product of the “second amplification” must also include multiple T cell receptor cDNAs.  
Regarding Claims 2 and 5, Hercend et al. teach “peripheral lymphocytes” as the source of their “total RNA” as templates for cDNA synthesis (see col. 7, lines 61-67), which lymphocytes are “a cellular sample” as presented in Claim 2 and are processing together as a ‘pool’ prior to splitting as presented in Claim 5
Regarding Claims 9-11, the poly-C primer and primer C in the “second amplification” of Hercend et al. (described above) corresponds to the “5’ amplification primer and an immune cell receptor-specific amplification primer”, respectively, in Claim 9.  And Hercend et al. teach primer C as “specific to the [T cell receptor] C region” (see col. 8, lines 44-45), which corresponds to Claims 10 and 11.  
Regarding Claim 12, Hercend et al. teach an RNA sample (from “peripheral lymphocytes” as described above), a first strand complementary deoxyribonucleic acid (cDNA) primer (namely primer A as described above), a template switch oligonucleotide comprising a 3' hybridization domain and a 5' adapter sequence binding domain (namely the poly-C primer as described above, wherein the “14C” portion at the 3’ end corresponds to “a 3’ hybridization domain” and at least the SacII restriction site (CCGCGG) at positions 13-18 of the first 21 nucleotides corresponds to “a 5’ adapter sequence binding domain” because it is used for insertion into the cloning vectors), a reverse transcriptase and dNTPs (see col. 8 as described above). 
Regarding new Claim 24, Hercend et al. teach sequences obtained by their methods and identified as IGRb17, IGRb18, and IGRb19, each of which includes the ATG initiation codon for a V
In addition to the above, Hercend et al. further teach “[d]ifferent methods can be used to establish a connection between expression of T-cell genes and an illness” and that “[t]hese methods include:  a—the production and analysis of cDNA expression libraries obtained from T-cells connected with the illness to determine the frequency of dominant genes”, which corresponds to producing “an expression library” in step (c) of Claim 1, and “c—the analysis of samples by obtaining cDNA, amplification by PCR and hybridization with labelled probes” (see col. 4, lines 53-65), which corresponds to amplifying cDNA and producing “an immune cell receptor repertoire library” in step (c) of Claim 1.  
As noted above, Hercend et al. do not teach “a template-switching reverse transcription reaction” as recited in step (a) of Claim 1 (and as interpreted above in the Claim Interpretation section).  Hercend et al. also do not teach the reverse transcriptases recited in Claim 16 nor an MMLV reverse transcriptase as recited in Claims 17-18.
In this regard, Betts et al. is the published application corresponding to US Patent No. 9,410,173 B2, which is cited in the instant specification on page 36, lines 18-20, as disclosing “[m]ethods and reagents related to template switching”.  Betts et al. teaches a method wherein a “polymerase uses a first nucleic acid strand as a template for polymerization, and then switches to the 3’ end of a second template nucleic acid strand to continue the same polymerization reaction” (see pgs 3-4, ¶0030).  Betts et al. further teach “[r]everse transcriptases capable of template-switching that find use in practicing the[ir] subject methods include, but are not limited to, retroviral reverse transcriptase, retrotransposon reverse transcriptase, retroplasmid reverse transcriptases, retron reverse transcriptases, bacterial to Claim 16.  Moreover, Betts et al. teach use of reverse transcriptases with terminal transferase activity, with (retroviral) MMLV reverse transcriptase and its predominant addition of dCTPs to the 3’ terminus as an example (see e.g. pg 4, ¶0032), which corresponds to Claims 17-18. 
Additionally, Hercend et al. do not teach “splitting” their ds cDNA before their “second amplification” with 10% of the precipitated and gel purified product.  They also do not expressly teach use of a single cell (as presented in Claim 3), or a single T cell (as presented in Claim 4), for starting RNA templates.  
Regarding Claims 3 and 4, Liss teaches real-time RT-PCR (reverse transcriptase-PCR) of RNA from individual cells (see e.g. title).  Liss also teaches splitting the generated cDNA into a first reaction mixture and a second reaction mixture (both for rtqPCR) to evaluate reproducibility of a “precipitation method at the level of the single cell” (see e.g. pg 4, 2nd col., 2nd ¶).  An ordinary artisan would recognize the precipitation method of Liss as analogous to Hercend et al’s precipitation and gel purification before their “second amplification”.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hercend et al. by i) substituting the reverse transcription then purification then TdT treatment then initial second strand cDNA synthesis as part of PCR of Hercend et al. with an MMLV reverse transcriptase in a template switching reaction as taught by Betts et al., ii) starting with single T cells as a source of expressed TCR mRNAs as taught by Liss, and iii) using two “10%” portions of Hercend et al.’s gel purified product for use in two 
With these modifications, the two “10%” portions split off from the gel purified product and placed into two separate “second amplification” reactions of Hercend et al. correspond to “a first reaction mixture” and “a second reaction mixture” of step (b) in Claim 1.  The amplification of one of the two “10%” portions (i.e. the “first reaction mixture”), followed by taking of 1/3 of that product for cloning as described above, corresponds to the “end-capturing” in step (c) of Claim 1 as explained above regarding the teachings of Hercend et al.  And the amplification of another of the two “10%” portions (i.e. the “second reaction mixture”), irrespective of any further taking of 1/3 of that product to cloning, corresponds to the “amplifying” in step (c) of Claim 1 as explained above regarding the teachings of Hercend et al.   
An additional reasonable expectation of success in the splitting of ds cDNAs for further processing or procedures is provided by Hercend et al., who teach taking “1/10 of” amplified and precipitated ds cDNA for purification with agarose gel (see col. 8, lines 38-39) and then taking “10%” of the gel purified material for the “second amplification” (see col. 8, lines 40-41) and then taking “1/3 of the product of the second amplification” for cloning (see col. 8, lines 48-52).
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Liss) to improve the similar method (of Hercend et al.) in the same way.  

Claims 6-8, 20-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hercend et al., Betts et al. and Liss as applied to Claims 1-5, 9-12, 16-18 and 24 above and further in view of Betts et al. (US 2015/0203906 A1; published 7/23/2015; cited in the IDS filed 4/28/2020, hereafter Betts ‘906). 
This rejection has not been previously presented.  
As an initial matter, all four documents are directed to the preparation and analysis of cDNAs as a common field of endeavor, while both Hercend et al. and Betts et al. are directed to the use of a terminal transferase activity with a template switching oligonucleotide to produce a second cDNA strand.  Additionally, Liss and Betts ‘906 further share the preparation of cDNAs from a single cell (see e.g. ¶¶0028-0030 of Betts ‘906) as a common field of endeavor, while Hercend et al. and Betts ‘906 further share the preparation of cDNA libraries as a common field of endeavor.  
The teachings of Hercend et al., of Betts et al. and of Liss have been explained above.  The teachings of Hercend et al. regarding their poly-C primer (a template switching oligonucleotide), their use of “total RNA”, and the sequencing of their expression library, are re-emphasized.  
Additionally, the teachings of Betts et al. regarding use of MMLV reverse transcriptase and its predominant addition of dCTPs to the 3’ terminus are re-emphasized. 
Hercend et al., Betts et al. and Liss do not teach use of an indexing sequence as presented in Claim 6, nor as part of a template switching oligonucleotide as presented in Claim 7, nor sequencing of their T cell receptor “C region” containing library as presented in Claim 8.  
Additionally, Hercend et al. and Liss do not teach preparation of a library for next generation sequencing (NGS) as presented in Claims 20-22, nor do they teach use of primers with “one or more sequencing platform adapter constructs” as presented in Claims 25-26.
As noted above, Betts ‘906 teach use of mRNA from a single cell as templates for cDNA preparation (see e.g. ¶¶0028-0030).  Betts ‘906 also teach first strand cDNA synthesis in a manner like that of Hercend et al., with a template RNA, first primer, use of TdT, and use of a template switch oligonucleotide or TSO (see e.g. Fig. 1, upper half).  They further teach that the TSO “includes a sequencing platform adapter construct that includes [ ] a barcode domain (e.g., a domain that uniquely identifies the sample source of the nucleic acid being sequenced to enable sample multiplexing by marking every molecule from a given sample with a specific barcode or “tag”)” (emphasis added; see e.g. ¶0046), where the “barcode domain” corresponds to Claims 6 and 7 and the “sequencing platform adapter construct” corresponds to Claims 25-26.
In ¶0046, Betts ‘906 further teach a sequencing platform adapter construct that includes “a domain (e.g., a “capture site' or “capture sequence') that specifically binds to a surface-attached sequencing platform oligonucleotide (e.g., the P5 or P7 oligonucleotides in Claims 8 and 20-22. 
Betts ‘906 additionally teach sequencing platform adapter constructs for use with “a cDNA or library thereof” (see e.g. ¶0060) as well as for cloning of cDNAs “into a vector (e.g., a cloning vector, [or] an expression vector” (see e.g. ¶0065), which correspond to step (c) in Claim 1.  They also teach a cDNA library “for downstream sequencing on a sequencing platform of interest” (see e.g. ¶0084), which corresponds to Claims 8 and 20-22.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hercend et al. in view of Betts et al. and Liss (as explained above) to include use of P5 and P7 compatible sequencing platform adapter constructs in a TSO with a sample (i.e. single T cell) identifying barcode as well as the construction and sequencing of a cDNA library therefrom, all as taught by Betts ‘906, with the reasonable expectation of successfully improving the method by identifying different single cell samples to facilitate pooling of the samples for analysis with NGS, both of the expression library constructs and cDNA library containing a repertoire based on the total RNA of Hercend et al. (in view of Liss), without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Betts ‘906) to improve the similar method (of Hercend et al. in view of Betts et al. and Liss) in the same way.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hercend et al., Betts et al., Liss and Betts ‘906 as applied to Claims 6-8, 20-22 and 25-26 above and further in view of Tang et al. (“mRNA-seq whole-transcriptome analysis of a single cell.” Nat. Methods 6, 377–382 (2009) with Online Methods, two pages).  
This rejection has not been previously presented.  
As an initial matter, all five documents are directed to the preparation and analysis of cDNAs as a common field of endeavor, while both Hercend et al. and Betts et al. are directed to the use of a terminal transferase activity with a template switching oligonucleotide to produce a second cDNA strand.  Additionally, Liss and Betts ‘906 (see e.g. ¶¶0028-0030 therein) and Tang et al. further share the preparation of cDNAs from a single cell of Betts ‘906) as a common field of endeavor, while Hercend et al. and Betts et al. (see ¶¶0055 and 0071 therein) and Betts ‘906 and Tang et al. further share the preparation of cDNA libraries as a common field of endeavor
The teachings of Hercend et al., of Betts et al., of Liss, and of Betts ‘906 have been explained above.  
Liss further teaches her “improved single-cell real-time RT-PCR protocol provides a powerful tool to quantify differential gene expression of individual cells” (see abstract).  
Hercend et al., Betts et al. and Liss do not teach “differential expression analysis”, such as whole transcriptome analysis (WTA), of an expression library (of nucleic acids) as presented in new Claim 23.  
Tang et al. teach mRNA-Seq whole-trasnscriptome analysis of a single cell (see title).  They further teach their method (as illustrated in Figure 1 on pg 378 and detailed in the Online Methods, pg 1, left col., section titled “Single-cell cDNA preparation”) as picking and lysing a single cell, followed by reverse transcribing the mRNAs from the lysate with poly(T) primer and then inactivating the reaction.  Then the nonreactive primers were digested and a poly(A) tail was added to the first-strand cDNAs at the 3’ end by terminal deoxynucleotidyl transferase, followed by second-strand cDNA synthesis with a poly(T) primer.  Then these ds cDNAs were amplified by PCR followed by purification.  An artisan of ordinary skill would recognize the above as analogous to the initial steps of Hercend et al. in producing ds DNAs prior to their “second amplification” and as analogous to the single cell mRNA and cDNA synthesis of Liss.  
After that purification, Tang et al. further teach “a portion of these cDNAs was further amplified by nine cycles of PCR using a poly(T) primer with an anchor sequence containing a 5’ end–blocked by amine at the C6 position” (Ibid).  An artisan of ordinary skill would recognize this as analogous to the “second amplification” of Hercend et al.  And Tang et al. also teach purification of the PCR products to be ready for sequencing (Ibid); see also Figure 1 regarding shearing of the PCR products and ligation of sequencing adapters, followed by emulsion PCR and SOLiD sequencing with subsequent analysis of sequencing reads “using Applied Biosystems’ whole transcriptome software tools” (see also Online Methods, pg 1, left col. last ¶ thru right col.).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hercend et al. in view of Betts et al. and Liss with use of 
More specifically, the substitution to use the steps of Tang et al. would lead to ds cDNAs prior to the “second amplification” of Hercend et al. followed by two “10%” portions processed as explained above in the rejection of Claims 1-5, 9-12, 16-18 and 24 above with a ‘third’ “10%” portion to be processed for WTA as taught by Tang et al.  And while one or both of the first two portions correspond to the “immune cell receptor repertoire library” in step (c) of Claim 1, the ‘third’ portion would correspond to the end-captured “expression library” in step (c) of Claim 1 and subjected to sequencing and WTA as presented in Claim 23.
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple substitution of known elements (of Tang et al.) for others (of Hercend et al. in view of Betts et al. and Liss ) to obtain predictable results; and simple use of known techniques (of Tang et al. ) to improve the similar method (of Hercend et al. in view of Betts et al. and Liss) in the same way.  

Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hercend et al., Betts et al. and Liss as applied to Claims 1-5, 9-12, 16-18 and 24 above and further in view of Kaper et al. WO 2015/168161 A2; published 11/5/2015; cited in the IDS filed 1/12/2021).    
This rejection has not been previously presented.  
As an initial matter, all four documents are directed to the preparation and analysis of cDNAs as a common field of endeavor, while both Hercend et al. and Betts et al. are directed to the use of a terminal transferase activity with a template switching oligonucleotide to produce a second cDNA strand.  Additionally, Betts et al, Liss and Kaper et al. further share the preparation of cDNAs from a single cell (see ¶¶0021-0022 and 0068 of Betts et al. and title of Kaper et al.) as a common field of endeavor, while Hercend et al. and Betts et al. (see ¶¶0055 and 0071 therein) and Kaper et al. further share the preparation of cDNA libraries as a common field of endeavor.  
The teachings of Hercend et al., of Betts et al., and of Liss have been explained above.  
Hercend et al. and Betts et al. and LIss do not teach a combination of using template switching and tagmentation as encompassed by Claims 19 and 27.  
Kaper et al. teach “rapid gene expression library preparation methods that can be applied to single cell input levels” (emphasis added; see pg 7, lines 5-7), which is relevant to the teachings of Hercend et al. and Liss.  They further teach first strand cDNA synthesis with an oligo dT containing primer followed by template switching, pooling of samples and PCR (see Fig. 2A; pg 4, lines 22-26, and pg 7, lines 8-23), which is relevant to the teachings of Hercend et al.  TM” with its terminal transferase activity (see e.g. pg 6, lines 10-14, and Fig. 1)
Kaper et al. also teach generating “a cDNA library comprising double-stranded cDNA, and performing a tagmentation reaction to simultaneously cleave each cDNA and incorporate an adapter into each strand of the cDNA” (see pg 2, lines 27-29; Fig. 2B), which corresponds to the “tagmenting” step in Claim 19.  As shown in Fig. 2B, right portion, after tagmentation, there is contact with an end amplification primer with P5 and P7 sequencing adapter constructs (see also pg 8, lines 1-17), which corresponds to Claim 27.  See also page 14, line 20, thru page 17 regarding “Tagmentation”.  
Kaper et al. further teach use of their methods to perform whole transcriptome sequencing with use of both oligo dT and random priming (see Fig. 9A) followed by their tagmentation reaction (see e.g. pg 12, lines 6-22).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hercend et al. in view of Betts et al. and Liss (with use of single T-cells as explained above) by substituting that template switching method with the oligo dT based template switching reverse transcription method of Kaper et al. to generate ds cDNAs followed by tagmentation as taught by Kaper et al. with the reasonable expectation of successfully improving and expanding the method to produce ds cDNAs from single T cells for post-tagmentation sequencing without being limited to those amplified by primer A of Hercend et al., all without surprising or unexpected results.  
It is noted that the template switching method of Hercend et al. in view of Betts et al. and Liss is analogous to the oligo dT based template switching reverse transcription method with use of of Kaper et al. because both are based on using reverse transcriptase with terminal transferase activity (MMLV RT in the former and “SMARTSCRIBETM” in the latter).  This would be understood by the ordinary artisan as providing additional reasonable expectation of success.  
And more specifically, the substitution to use the method of Kaper et al. would lead to ds cDNAs prior to the “second amplification” of Hercend et al. followed by two “10%” portions processed as explained in the rejection of Claims 1-5, 9-12, 16-18 and 24 above with a ‘third’ “10%” portion to be tagmented as taught by Kaper et al.  And while one or both of the first two portions correspond to the “immune cell receptor repertoire library” in step (c) of Claim 1, the ‘third’ portion would correspond to the end-captured “expression library” in step (c) of Claim 1 and subjected to “tagmenting” as presented in Claims 19 and 27.
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple substitution of known elements (of Kaper et al.) for others (of Hercend et al. in view of Betts et al. and Liss) to obtain predictable results; and simple use of known techniques (of Kaper et al. ) to improve the similar method (of Hercend et al. in view of Betts and Liss) in the same way.  
Response to Applicant Arguments
Applicant’s arguments in the 4/19 Reply (see pgs 12-27) have been fully considered with the totality of the record and as applicable to the above rejections.  They are fully addressed by the following.   
On pages 12-15, Applicant argues that Claim 1 should be interpreted in light of Figure 5 of the instant application.  This is persuasive to the extent that Figure 5 is consistent with the interpretation set forth in the Claim Interpretation above.  
Next on page 15, first full ¶, Applicant describes the claimed methods as resulting in “two different sequencing ready libraries” that are “directed towards different purposes” and that allow for “integrating information”.  But none of those different purposes or integrating of information are requirements of the pending claims.  Stated differently, Applicant appears to argue possible intended uses of the claimed invention, where intended uses are not accorded patentable weight unless they limit the structure of product to which they refer.  Thus this argument is not persuasive.  
On pages 16-17, Applicant’s arguments based upon Hercend et al. not teaching “a single enzyme that switches from the template nucleic acid to a different nucleic acid” (see pg 17, last full ¶) is addressed by the inclusion of Betts et al. and the new rejections presented above.  
On pages 17-18, bridging ¶, Applicant argues that Hercend et al. do not teach splitting the ds cDNA product as recited in the claims and do not teach two “different workflows”.  These arguments are persuasive to the extent that Hercend et al. do not anticipate the claims.  But as explained in the first prior art rejection above, it would have been obvious in light of the additional cited art to split the ds cDNA into two portions and process each as encompassed by the claims.  
On pages 18-19, bridging ¶, Applicant argues that Hercend et al. teach “reverse transcription through the use of primer A, ‘which is specific to the C region’” and so allegedly do not exclude use of a target specific primer (like “primer A” of Hercend et al.) in reverse transcription.  The argument is additionally not persuasive because the definition of the term “immune cell receptor repertoire library" in step (c) of Claim 1 is as “generally mean[ing] a nucleic acid library that includes full length or partial sequences of one or more types of immune receptors of a cell or a population of cells” (as explained in the first prior art based rejection above) and so encompassed the ds cDNAs of Hercend et al.  
On page 19, first full ¶, Applicant argues that “[e]nd-capturing is likewise not taught [because in] the method as claimed, the entire sequence of the end of interest is preserved”.  This is not persuasive because Applicant again argues limitations not present in Claim 1.  Moreover, the application as filed provides no definition or limitation of end-capturing as requiring preservation of “the entire sequence of the end of interest”.  And the proffered example of the SacII digestion site within the poly-C primer undercuts Applicant’s argument because that site is to the 5’ end of the poly-C sequence used to prime strand synthesis and so does not result in loss of target sequence of interest (as originally reverse transcribed).  
On pages 20-21, Applicant argues that Hercend et al. do not teach “an immune cell receptor repertoire library by amplifying the immune cell specific ds cDNA”, especially not as the remainder after 1/3 of the product of the second amplification is used for cloning.  These arguments are persuasive to the extent that Hercend et al. do not anticipate the claims.  But as explained in the first prior art rejection above, it would have been obvious to produce such a 
Next, and on page 23, Applicant argues against the combination of Hercend et al. and Liss by asserting that “Liss does not teach splitting ds cDNA into two reaction mixtures to be processed using two different workflows” and that “Liss does not make up for the deficiencies of Hercend”.  This is not persuasive because, as explained in the first prior art rejection above, it is the combination of Hercend et al., Betts et al., and Liss that renders obvious two reaction mixtures that are processed as encompassed by the claimed methods.  
Applicant also argues that Hercend et al. do not suggest that their second portion of a sample should undergo any further processing, and do not suggest different methods for different purposes (see pg 23, last full ¶).  The first argument is not persuasive because Liss provides the suggestion of a first and a second portion as well as both being processed further.  The second argument is not persuasive because Applicant again argues limitations (i.e. “different purposes”) that are not present in the claims.  For example, Claim 1 utilizes “comprising” as the transition phrase and so is open to step (c) as encompassing i) the first reaction mixture used for “end-capturing” and for “amplifying an immune cell-specific cDNA”, and ii) the second reaction mixture used for “amplifying an immune cell-specific cDNA” and “end-capturing”
The last point in the above paragraph also applies to Applicant’s argument on pages 23-24, bridging ¶, because the same “second amplification” with two “10%” portions as taught by Hercend et al. would meet the requirements of step (c) in Claim 1.  And alternatively, if the ordinary artisan determines that only the “second amplification” of the two “10%” portions is needed to correspond to the teachings of Liss, then the further cloning (as taught by Hercend et al.) with one of the two post-“second amplification” portions would also meet the requirements of step (c) in Claim 1.  This is the necessary conclusion because Claim 1 utilizes “comprising” as the transition phrase and so is open to step (c) as encompassing i) the first reaction mixture used for “end-capturing” and for “amplifying an immune cell-specific cDNA”, and ii) the second reaction mixture used for “amplifying an immune cell-specific cDNA” (without “end-capturing”).  
On pages 24-26, Applicant again argues differences between Hercend et al. alone in comparison to the claims.  These alleged differences include (a) the multiple enzymes used by Hercend et al. (pgs 24-25, bridging ¶); (b) Hercend et al. “evaluating only a portion of the nucleic acids” (pg 25, first ¶); (c) Claim 1 “employs a single reverse transcriptase” (pg 25, second full ¶); and (d) Hercend et al. not teaching or suggesting a template switching reaction of the claimed methods as contemplated by Applicant (pgs 25-26, bridging ¶).
Arguments (a), (c) and (d) are not persuasive because they are addressed by the combination with Betts et al. in the new rejections presented above.  As for argument (b), the claims do not exclude evaluating selected nucleic acids as taught by Hercend et al. 
As for Applicant’s argument on pg 26, first full ¶, alleging limits on particular teachings of Hercend et al., it is noted that the teachings concern “production and analysis of cDNA expression libraries from T-cells” and so are at least relevant to their other teachings regarding cDNA production, analysis and library preparation.  
Also on page 26, Applicant further argues that “no reason has been provided why one would use single cells as described in Liss in the methods of Hercend”.  This is contrary to the teachings of Liss, which includes splitting cDNAs into a first reaction mixture and a second reaction mixture (both for rtqPCR) to evaluate reproducibility of a “precipitation method at the level of the single cell” (emphasis added; see e.g. pg 4, 2nd col., 2nd ¶).  Applicant’s statements on pages 23-24, bridging ¶, appear to acknowledge this teaching:  ‘[i]n Liss, cDNA is split in order ‘to evaluate the reproducibility of the precipitation method”.  Thus the combination of Hercend et al. and Liss includes the ordinary artisan modifying the teachings of Hercend et al. to include both the single cell and splitting features of Liss because the changes are simple combining of prior art elements according to known methods to yield predictable results and are simple use of a known technique of Liss (to use single cells and to split cDNAs) to improve the similar method of Hercend et al. in the same way.  
On page 27, Applicant argues the non-obviousness of Claims 6-8 based upon arguments already addressed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635